Order entered July 11, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00330-CV

      BAXTER & ASSOCIATES, L.L.C. D/B/A BAXTER ELEVATORS, Appellant

                                            V.

                     D & D ELEVATORS, INC., ET AL., Appellees

                    On Appeal from the 417th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 417-00670-2016

                                        ORDER
      In an order dated April 25, 2016, we granted appellant’s unopposed motion to abate the

appeal for sixty days. We REINSTATE this appeal. Appellant’s brief is due JULY 28, 2016.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE